Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkman et al. (7,726,125).  Brinkman et al. discloses (claims 1 and 12) a method for controlling the operation of a work vehicle (FIG. 1), the work vehicle including an implement actuator 28 configured to control movement of an implement 14 of the work vehicle and a pump 42 configured to supply pressurized hydraulic fluid to the implement actuator 28 by initially controlling, with a computing device 104, an operation of the implement actuator based on operator inputs 114 received from an input device 38 while a load sensing system 54 of the work vehicle is operable to adjust an output of the pump 42, receiving, with the computing device 104, an input providing an indication that an implement-based movement operation is to be performed (shake out mode), deactivating, with the computing device 104, the load sensing system in response to the indication that the implement-based movement operation is to be performed, and controlling, with the computing device, the operation of the implement actuator 28 based on further operator inputs received from the input device 38 to perform the implement-based movement operation while the load sensing system is deactivated, wherein 
(claims 2 and 13) receiving the input providing the indication that the implement-based movement operation is to be performed comprises monitoring movement of the input device 38 to detect a pattern of input device movements indicative of an implement-based movement operation, deactivating the load sensing system comprises deactivating the load sensing system in response to the detection of the pattern of input device movements (col. 7, lines 31-49), 
(claims 3 and 14) the input device 38 is movable across a range of positions, wherein monitoring the movement of the input device comprises monitoring the movement of the input device relative to a movement range defined across a portion of the range of positions to detect the pattern of input device movements (col. 7, lines 31-49),
(claims 4 and 15) monitoring the movement of the input device relative to the movement range comprises detecting when the input device 38 is moved across the movement range a threshold number of times within a given time period (col. 7, lines 31-49),
(claims 5 and 16) further monitoring, with the computing device 104, the movement of the input device 38 to determine when the implement-based movement operation is no longer being performed, and upon the determination that the implement-based movement operation is no longer being performed, re-activating the load sensing system 54 to allow the output of the pump to be regulated by the load sensing system (col. 7, lines 42-49),
(claims 6 and 17) the implement-based movement operation comprises an implement shaking operation (shake out mode).
(claims 7 and 18) the output of the pump 42 is set to a predetermined pump output when the load sensing system is deactivated (col. 7, lines 50-67),
(claims 8 and 12) a load bypass valve 78 is provided in fluid communication with a load sensing line 88 of the load sensing system, wherein deactivating the load sensing system comprises controlling an operation of the load bypass valve 78 to deactivate the load sensing system (col. 7, lines 50-67),
(claims 9 and 19) controlling the operation of the load bypass valve 78 comprises actuating the load bypass valve to a position 82 at which the load sensing line 88 is connected to a pump supply line 58 of the work vehicle.
(claims 10 and 20) controlling the operation of the implement actuator 28 comprises controlling an operation of a control valve 64 configured to regulate the supply of pressurized hydraulic fluid to the implement actuator 28,
and (claim 11) the implement actuator comprises a tilt cylinder 28 (the cylinder that tilts the implement 14) configured to adjust a tilt angle of the implement 14.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other implement actuators with implement shaking operation.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
June 3, 2022